Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to “a unitary adapter for electrically energizing a cutting nozzle of a laser cutting head to enable capacitive gap measurements” and “a device for mounting onto a laser cutting head”, classified in B23K26/048 (by controlling the distance between laser head and workpiece), B23K26/34 (Laser welding for purposes other than joining), B23K26/36 (Removing material), B23K 26/048	(by controlling the distance between laser head and workpiece).
II. Claim 11, drawn to a method of making a unitary adapter for attachment to a laser cutting head and used to electrically energize a cutting nozzle of the laser cutting head to enable capacitive gap measurements, classified in B23K28/02 (Combined welding or cutting procedures), B23K26/00 (Working by laser beam, e.g. welding, cutting or boring).
The inventions are independent or distinct, each from the other because:
Inventions Group-I and Group-II are related as process (Group-II) and apparatus (Group-I) for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by hand.

If the applicant elects Group I (claims 1-10), restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I-A            Claims 1-9, drawn to “a unitary adapter for electrically energizing a cutting nozzle of a laser cutting head to enable capacitive gap measurements”, classified in B23K26/048 (by controlling the distance between laser head and workpiece), B23K26/34 (Laser welding for purposes other than joining), B23K26/36 (Removing material),.

Group I-B           Claim 10, drawn to “a device for mounting onto a laser cutting head”, classified in B23K 26/048	(by controlling the distance between laser head and workpiece).

Inventions Group I-A and Group I-B are related as subcombinations (Group I-A) disclosed as usable together in a single combination (Group I-B).  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination “a unitary adapter for electrically energizing a cutting nozzle of a laser cutting head to enable capacitive gap measurements” has separate utility such as a laser cutting head interface.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 



As a result, the applicant must elect one of the following:
Group I:
Group I-A – claims 1-9 will be examined.
Group I-B – claim 10 will be examined.

Group II: claim 11 will be examined.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•	The inventions have required a separate status in the art in view of their different classification.
•	The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
•	The inventions require a different field of search (e.g., search different class/subclass or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Wendy Koba (610-346-7112) on 11/19/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942. The examiner can normally be reached 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYOUNGHYUN BAE/Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761